Case 2:21-cv-03694-JAK-SK Document 1-1 Filed 04/30/21 Page 1 of 42 Page ID #:5




          EXHIBIT A
Electronically FILED by Superior Court of California, County of Los Angeles on 08/27/2020 12:35 PM Sherri R. Carter, Executive Officer/Clerk of Court, by R. Perez,Deputy Clerk
                     Case 2:21-cv-03694-JAK-SK Document 1-1 Filed 04/30/21 Page 2 of 42 Page ID #:6
                                                     20STCV32712
                                        Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Ruth Ann Kwan




                      Ari E. Moss (SBN 238579)
               1      MOSS BOLLINGER, LLP
               2      15300 Ventura Blvd., Suite 207
                      Sherman Oaks, CA 91403
               3      Ph: (310) 982-2984
                      Fax: (818) 963-5954
               4
                      ari@mossbollinger.com
               5
               6      Attorneys for Plaintiff Susie Gazazyan
               7
               8                                  SUPERIOR COURT OF THE STATE OF CALIFORNIA
               9                                    COUNTY OF LOS ANGELES, CENTRAL DIVISION
             10
             11
                      SUSIE GAZAZYAN                                                          )    CASE NO.
             12                                                                               )
             13                              Plaintiffs,                                      )    COMPLAINT FOR COMPENSATORY
                                 vs.                                                          )    AND PUNITIVE DAMAGES
             14                                                                               )
                      GEICO CASUALTY COMPANY, a                                               )     1. BREACH OF CONTRACT
             15       Maryland Corporation; and DOES 1                                        )     2. BREACH OF THE COVENANT OF
             16       through 10,                                                             )        GOOD FAITH AND FAIR DEALING
                                                                                              )
             17                              Defendants.                                      )    DEMAND FOR JURY TRIAL
                                                                                              )
             18                                                                               )
             19                                                                               )
                                                                                              )
             20
             21
                      COMES NOW PLAINTIFF Susie Gazazyan, (“Plaintiff”) who hereby alleges:
             22
             23                                                                   INTRODUCTION

             24                  1.          Plaintiff Susie Gazazyan and Defendant GEICO Casualty Company (“GEICO”), a

             25       Maryland Corporation had an insurance contract that was valid and enforceable during the period

             26       of time that included February 10, 2019.

             27                  2.          This lawsuit, as explained below in detail, arises out of breaches by GEICO of the
             28       insurance contract, and breaches by GEICO of the covenant of good faith and fair dealing.
                                                          COMPLAINT FOR COMPENSATORY AND PUNITIVE DAMAGES
                                                                       DEMAND FOR JURY TRIAL
                                                                            -Page 1 of 15-
                                                                                  -
     Case 2:21-cv-03694-JAK-SK Document 1-1 Filed 04/30/21 Page 3 of 42 Page ID #:7




1            3.        Specifically, as complained of herein, and alleged herein, Plaintiffs contend that
2    GEICO: (1) breached its insurance contract with Plaintiff; and (2) breached the implied covenant
3    of good faith and fair dealing as owed to Plaintiff.
4                                                  PARTIES
5            4.        Susie Gazazyan (“Plaintiffs”): was insured in the State of California pursuant to
6
     an insurance policy with Defendant GEICO. Plaintiffs insured multiple vehicles with GEICO,
7
     including     a   Mercedes    Benz    GL450     with   Vehicle   Identification   Number   (“VIN”)
8
     4JGDF7CE6DA168477 (“The Insured Vehicle). The insurance policy included coverage for
9
     vehicle theft.
10
             5.        Government Casualty Company (“GEICO”): is a Maryland based corporation
11
     wholly owned by Berkshire Hathaway. GEICO is licensed to sell insurance in the State of
12
     California and is regulated by the California Department of Insurance. GEICO is related to the
13
     following companies Government Employees Insurance Company, GEICO General, and GEICO
14
15   Indemnity. These companies are related to each other, and the claims personnel at 14111

16   Danielson Street in Poway, California adjust and handle claims for all companies. These

17   companies are, for all intents and purposes related entities with no appreciable difference except

18   in the way the risks are grouped at the time of underwriting. GEICO is a defendant in this

19   litigation.
20           6.        DOES 1-10: Plaintiff is ignorant of the true names, capacities, relationships and
21   extent of participation in the conduct alleged herein of the Defendants sued herein as DOES 1
22   through 10, but are informed and believes and based upon such information and belief allege that
23   said Defendants are legally responsible for the wrongful conduct alleged herein and therefore sue
24   these Defendants by such fictitious names. Plaintiff will amend this complaint to allege their true
25
     names and capacities when ascertained. Additionally, Plaintiff is informed and believes and based
26
     upon such information and belief alleges that each Defendant acted in all respects pertinent to this
27
     action as the agent of the other Defendants, and/or carried out a joint scheme, business plan or
28
                               COMPLAINT FOR COMPENSATORY AND PUNITIVE DAMAGES
                                            DEMAND FOR JURY TRIAL
                                                 -Page 2 of 15-
                                                       -
     Case 2:21-cv-03694-JAK-SK Document 1-1 Filed 04/30/21 Page 4 of 42 Page ID #:8




1    policy in all respects pertinent hereto, and/or the acts of each Defendant are legally attributable to
2    the other Defendants.
3           7.        Plaintiff refers to GEICO, and DOES 1-10 collectively as “The Defendants” or
4    “Defendants”.
5                                    IDENTIFICATION OF EXHIBITS
6
            8.        Plaintiff contends that true and correct copies of the following documents upon
7
     which Plaintiff relies in making the claims in this lawsuit are attached hereto:
8
                  •   Attached as Exhibit A is a true and correct copy of proof of the policy of insurance
9
                      between Plaintiff and GEICO;
10
                  •   Attached as Exhibit B is a copy of the police report taken by the Los Angeles
11                    Police Department on February 10, 2019;
12
                  •   Attached as Exhibit C is a copy of the Police Report generated by the Los Angeles
13                    Police Department on March 16, 2019, when the Insured Vehicle was recovered;
                      and
14
15                •   Attached as Exhibit D is a copy of a letter from GEICO denying Plaintiffs’
                      insurance claim for the theft and damage to The Insured Vehicle dated October 7,
16                    2019.
17
                                        GENERAL ALLEGATIONS
18
            9.        At all times relevant, Plaintiff is informed and believes that GEICO sold and
19
20   provided insurance in the State of California pursuant to not only the statutory and regulatory

21   laws of the State of California governing the business of insurance, but also subject to relevant

22   and applicable common law, as established in California decisional.

23          10.       Plaintiff is informed and believes and based thereon alleges that at all relevant
24   times GEICO knew the following to be true:
25
26                •   Refusing to pay the benefits due under the policy unreasonably, without proper
                      cause, breaches an insurer's implied covenant of good faith and fair dealing. This
27                    obligation is imposed by law. Moreover, such a breach gives rise to a tort measure
28
                              COMPLAINT FOR COMPENSATORY AND PUNITIVE DAMAGES
                                           DEMAND FOR JURY TRIAL
                                                -Page 3 of 15-
                                                      -
     Case 2:21-cv-03694-JAK-SK Document 1-1 Filed 04/30/21 Page 5 of 42 Page ID #:9




                  of damages, rather than merely damages based on what is owed under the terms of
1                 the contract. Gruenberg v. Aetna Ins. Co. (1973) 9 Cal.3d, 566, 574.
2
              •   A tortious breach of the implied covenant may support an award of punitive
3                 damages against the insurer if the other requirements for a punitive damage award
4                 (i.e., “oppression, fraud or malice”) were met. Neal v. Farmers Ins. Exch. (1978)
                  21 Cal.3d 910, 922-923.
5
              •   The essence of the implied covenant of good faith and fair dealing is that [t]he
6                 insurer must refrain from doing anything that will injure the right of the insured to
7                 receive the benefits of the [insurance] agreement, the terms and conditions of
                  which define the duties and performance to which the insured is entitled.
8                 Brandwein v. Butler (2013) 218 Cal.App.4th 1485, 1514-1515,
9             •   The covenant of good faith and fair dealing also requires each contracting party to
10                do everything that the contract presupposes that party will do to accomplish the
                  contract’s purpose. City of Hollister v. Monterey Ins. Co. (2008) 165 Cal.App.4th
11                455, 491, 81.
12
              •   The precise nature and extent of the duty imposed by the implied covenant
13                depends on the nature and purpose of the underlying contract and the legitimate
                  expectations of the parties arising from the contract. Jonathan Neil & Assocs., Inc.
14                v. Jones (2004) 33 Cal.4th 917, 937; Egan v. Mutual of Omaha Ins. Co. (1979) 24
15                Cal.3d 809, 818.

16            •   The implied covenant of good faith and fair dealing is breached where an insurer
                  delays or denies payment of policy benefits unreasonably (i.e., without any
17                reasonable basis for its position) or without proper cause. Jordan v. Allstate Ins.
18                Co. (2007) 148 Cal.App.4th 1062, 1072-1073; Wilson v. 21st Century Ins. Co.
                  (2007) 42 Cal.4th 713, 723—“(A)n insurer's denial of or delay in paying benefits
19                gives rise to tort damages only if the insured shows the denial or delay was
                  unreasonable”; see also Chateau Chamberay Homeowners Ass'n v. Associated Int'l
20                Ins. Co. (2001) 90 Cal.App.4th 335, 346-347.
21
              •   The implied covenant in insurance cases requires objective fair dealing with the
22                insured. The sole issue is whether the position the insurer took was objectively
23                reasonable. The insurer's subjective belief in the validity of its position is
                  irrelevant. Morris v. Paul Revere Life Ins. Co. (2003) 109 CA4th 966, 973; Bosetti
24                v. United States Life Ins. Co. in City of N.Y. (2009) 175 Cal.App.4th 1208, 1236.
25            •   The implied covenant of good faith and fair dealing requires the insurer “to give at
26                least as much consideration” to the interests of its insured as it does to its own.
                  Egan v. Mutual of Omaha Ins. Co. (1979) 24 C3d 809, 818-819. This is because,
27                insurance companies know that people buy insurance to obtain peace of mind and
                  security, and that they expect to be paid promptly in the event of loss. Having sold
28
                          COMPLAINT FOR COMPENSATORY AND PUNITIVE DAMAGES
                                       DEMAND FOR JURY TRIAL
                                            -Page 4 of 15-
                                                  -
     Case 2:21-cv-03694-JAK-SK Document 1-1 Filed 04/30/21 Page 6 of 42 Page ID #:10




                   insurance on this basis, insurers are not permitted to put their interest (in avoiding
1                  claims losses) ahead of the insureds' interests in obtaining the protection for which
2                  they bargained. Id. at 819.

3              •   Although a covered loss is required, breach of an express policy provision is not
4                  essential to a bad faith claim. Rather, the breach of the implied covenant of good
                   faith and fair dealing may be based on the insurer's failure or refusal to discharge
5                  contractual responsibilities whether or not it also constitutes a breach of a
                   consensual contract term. See Schwartz v. State Farm Fire & Cas. Co. (2001) 88
6                  Cal.App.4th 1329, 1339.
7
               •   Where coverage turns on factual questions, the erroneous withholding of policy
8                  benefits resulting from failure to investigate the claim thoroughly breaches the
                   insurer's implied covenant of good faith and fair dealing. To protect the insured's
9                  peace of mind and security, “an insurer cannot reasonably and in good faith deny
10                 payments to its insured without thoroughly investigating the foundation for its
                   denial.” Egan v. Mutual of Omaha Ins. Co. (1979) 24 Cal.3d 809, 819; Wilson v.
11                 21st Century Ins. Co. (2007) 42 Cal.4th 713, 721.
12
               •   The insurer's duty to investigate “thoroughly” arises out of its implied covenant of
13                 good faith and fair dealing: “For the insurer to fulfill its obligation not to impair
                   the right of the insured to receive the benefits of the agreement … it is essential
14                 that an insurer fully inquire into possible bases that might support the insured's
15                 claim.” Egan v. Mutual of Omaha Ins. Co., supra, 24 Cal.3d at 819; Hughes v. Blue
                   Cross of Northern Calif. (1989) 215 Cal.App.3d 832, 846.
16
               •   An insurance company's duty to conduct a thorough investigation may include the
17                 duty to interview witnesses with significant information. See Downey Sav. & Loan
18                 Ass'n v. Ohio Cas. Ins. Co. (1987) 189 Cal.App.3d 1072, 1084.

19             •   An insurer's duty to investigate is not limited to the facts and coverage theories
                   advanced by the insured. Its duty extends to whatever facts or coverage theories
20                 would support recovery under the policy. An insurer must “fully inquire into
21                 possible bases that might support the insured's claim.” Jordan v. Allstate Ins. Co.
                   (2007) 148 Cal.App.4th 1062, 1072.
22
23             •   An insurer which accuses its insured of a crime to avoid payment of a claim o is
                   guilty of “bad faith” if it has no facts to back up its accusations. It makes no
24                 difference whether the accusation is made to third parties or only to the insured.
                   Gruenberg v. Aetna Ins. Co. (1973) 9 Cal.3d 566, 575.
25
26             •   “A careless disregard for the rights of an insured and an obstinate persistence in an
                   ill-advised initial position” on the part of an insurer may amount to “oppression”
27                 under Cal. Civ. Code § 3294. Shade Foods, Inc. v. Innovative Products Sales &
                   Marketing, Inc. (2000) 78 Cal.App.4th 847, 892.
28
                           COMPLAINT FOR COMPENSATORY AND PUNITIVE DAMAGES
                                        DEMAND FOR JURY TRIAL
                                             -Page 5 of 15-
                                                   -
     Case 2:21-cv-03694-JAK-SK Document 1-1 Filed 04/30/21 Page 7 of 42 Page ID #:11




1
                   •   “An insurer cannot escape bad faith liability by adopting an interpretation of its
2                      policy grounded only in the subjective perceptions of its unguided claims
3                      adjusters. Arbitrary interpretation of insurance contracts is the antithesis of the
                       reasonable dealing required by the covenant of good faith.” Amadeo v. Principal
4                      Mut. Life Ins. Co. (9th Cir. 2002) 290 F.3d 1152, 1163.
5
             11.       Prior to February 10, 21019, GEICO underwrote an insurance policy that insured
6
      Plaintiff and The Insured Vehicle.
7
             12.       The Policy included coverage for property damage, comprehensive collision
8
9     coverage, theft, and vandalism.

10           13.       The Policy, as issued by GEICO, included the promise that Defendants would

11    abide by and comply with all provisions of the California Insurance Code and the Department of

12    Insurance Regulations.

13           14.       The Policy also includes an implied covenant of good faith and fair dealing, and
14    relevant case law.
15           15.       At all relevant times applicable to the claims herein, Plaintiff is informed and
16    believes and based on such information and belief alleges that all independent experts knew or
17    had reasons to know of the contractual relationship between GEICO and Plaintiff.
18           16.       On or about February 10, 2019, Plaintiff parked The Insured Vehicle near the
19    residence at which she was staying in Van Nuys, California. Another residence near where
20
      Plaintiff parked the vehicle had and has security cameras facing the street.
21
             17.       Between late in the evening February 9, 2019 and the time she reported the loss to
22
      the Los Angeles Police Department (approximately 1:19 pm) February 10, 2020, Susie Gazazyan
23
      was inside the residence at 15154 Gault Street Van Nuys, California, sleeping (during the evening
24
      hours) and conducting work as a plumbing company dispatcher and office manager during the
25
      early morning hours.
26
             18.       On February 10, 2019, Susie Gazazyan went outside the Gault Street residence at
27
      which was staying and discovered that the Insured Vehicle was missing.
28
                               COMPLAINT FOR COMPENSATORY AND PUNITIVE DAMAGES
                                            DEMAND FOR JURY TRIAL
                                                 -Page 6 of 15-
                                                       -
     Case 2:21-cv-03694-JAK-SK Document 1-1 Filed 04/30/21 Page 8 of 42 Page ID #:12




1             19.     Thereafter Susie Gazazyan contacted the Los Angeles Police Department, and
2     filed a stolen vehicle report.
3             20.     Additionally, Susie Gazazyan contacted the neighbor who has a security camera
4     facing the street where Plaintiff parked the Insured Vehicle and was able to download the security
5     footage.
6
              21.     Plaintiff then notified GEICO about the loss. GEICO opened an insurance claim
7
      (GEICO Claim Number 0511404980101055).
8
              22.     On or about March 16, 2019, the Los Angeles Police Department informed
9
      Plaintiff that The Insured Vehicle had been found the parking lot of a shopping mall in Sherman
10
      Oaks, California. Plaintiff went to the vehicle and, to Plaintiff, it looked as if someone had been
11
      living in the vehicle.
12
              23.     GIECO inspected the vehicle and sent the claim to its Special Investigations Unit.
13
              24.     The Special Investigations Unit made certain document and item demands on
14
15    Plaintiff, which Plaintiff made every effort to comply with.

16            25.     Between February 2019 and October 9, 2019, Plaintiff and her family moved to

17    Palmdale, California into a newly constructed home.

18            26.     During that transition, Plaintiff lost one of the key fobs for the Insured Vehicle.

19            27.     During Plaintiff’s examination under oath, Plaintiff was asked to provide bank
20    records, and mobile phone records for certain months. Plaintiff gathered all the information she
21    could, and provided that information, as best as she was able.
22            28.     Finally, on October 9, 2019, after sitting for an Examination Under Oath,
23    providing banking telephone records, and other documents, GEICO denied Plaintiffs’ claim. On
24    October 7, 2019, GEICO denied Plaintiffs’ claim stating the following (See Exhibit D hereto):
25
                      This disclaimer and/or denial is made because we have not been able to
26                    complete our investigation due to your failure to cooperate with our
27                    investigation. As of the date of this letter, we have not received your key
                      fob that is needed to complete our key lock and ignition analysis, nor your
28                    complete bank records. Therefore, there is no coverage for this loss.
                               COMPLAINT FOR COMPENSATORY AND PUNITIVE DAMAGES
                                            DEMAND FOR JURY TRIAL
                                                 -Page 7 of 15-
                                                       -
     Case 2:21-cv-03694-JAK-SK Document 1-1 Filed 04/30/21 Page 9 of 42 Page ID #:13




1                    According to your California Family Automobile Policy Contract, Section
2                    III – Physical Damage Coverages, Conditions #3, it states:

3                    3. ASSISTANCE AND COOPERATION OF THE INSURED
4
                             The insured will cooperate and assist us, if requested:
5
                                     (a) in the investigation of the loss;
6                                    (b) in making settlements;
7                                    (c) in the conduct of suits;
                                     (d) in enforcing any right of subrogation against and legally
8                                    responsible person or organization;
                                     (e) at trials and hearings;
9                                    (f) in securing and giving evidence; and
10                                   (g) by obtaining the attendance of witnesses

11           29.     At all times relevant GEICO knew the genuine dispute rule does not relieve an

12    insurer from its obligation to thoroughly and fairly investigate, process and evaluate the insured's

13    claim. An insurer is not entitled to judgment as a matter of law where, viewing the facts in the

14    light most favorable to the plaintiff, a jury could conclude that the insurer acted unreasonably.

15           30.     At all times relevant GEICO knew that in the insurance bad faith context, a dispute
16    is not “legitimate” unless it is founded on a basis that is reasonable under all the circumstances
17           31.     At all times relevant GEICO knew that an insurance company’s duty to conduct a
18    thorough investigation includes the duty to interview witnesses with significant information.
19           32.     At all times relevant GEICO knew that where evidence is available to the insured
20    and the insurer equally, the insurer is required to initiate its own investigations rather than merely
21    sit back and find fault with information provided by the insured.
22
             33.     At all times relevant GEICO knew that a trier of fact may find that an insurer acted
23
      unreasonably if the insurer ignores evidence available to it which supports the claim. The insurer
24
      may not just focus on those facts which justify denial of the claim.
25
             34.     At all times relevant GEICO knew that an insurer cannot claim a ‘genuine dispute’
26
      regarding coverage in such cases because, by failing to investigate, it has deprived itself of the
27
      ability to make a fair evaluation of the claim.
28
                              COMPLAINT FOR COMPENSATORY AND PUNITIVE DAMAGES
                                           DEMAND FOR JURY TRIAL
                                                -Page 8 of 15-
                                                      -
     Case 2:21-cv-03694-JAK-SK Document 1-1 Filed 04/30/21 Page 10 of 42 Page ID #:14




1             35.       Plaintiff is informed and believes that GIECO’s basis for denying The Claim does
2     not give rise to a genuine dispute because GEICO’s actions, fail to consider the evidence support
3     the claim, including video evidence, and evidence of the condition of the vehicle at the time of its
4     recovery.
5             36.       Here, the facts as explained in GEICO’s denial letter of August 2019, show the
6
      following:
7
                    •   GEICO did not fully investigate the grounds for its denial. Instead, GEICO jumped
8                       to the decision to deny and sought every possible way to justify its denial, despite
9                       every extraordinary effort made by Plaintiff;

10                  •   GEICO only focuses on the facts that support its denial. Rather than looking for
11                      the facts that support coverage.

12            37.       Plaintiff is informed and believes and based upon such information and belief
13
      alleges that the conclusion that Plaintiff failed to cooperate is a result of GEICO’s bias and
14
      antipathy towards Armenian-American insureds. This is based on the following fact, as GEICO
15
      has represented in at least one court in this state:
16
17                  •   GEICO has no way of searching and determining whether it manufactures ways to
                        deny claims of Armenian-Americans at a higher rate than it accuses members of
18                      other ethnic groups, because GEICO has no way of searching claim files other than
                        with an insured’s name, policy number, or claim number.
19
              38.       Moreover, upon realizing that the insured was an Armenian-American, and
20
      understanding that she was making a first-party insurance claim, GEICO stopped investigating
21
      with an eye towards finding coverage (as required by California law) and began investigating
22
23    with the intent of finding a basis to deny Plaintiff’s claim. In all likelihood, GEICO first

24    attempted to deny for fraud, but was unable to deny for fraud, when it realized that there was

25    security footage demonstrating that Plaintiff could not and did not manufacture a vehicle theft to

26    recover insurance proceeds. As such, GEICO instead of being able to read ever discrepancy as a

27    material misrepresentation with the intent to defraud, decided to make demands for records that
28
                                COMPLAINT FOR COMPENSATORY AND PUNITIVE DAMAGES
                                             DEMAND FOR JURY TRIAL
                                                  -Page 9 of 15-
                                                        -
     Case 2:21-cv-03694-JAK-SK Document 1-1 Filed 04/30/21 Page 11 of 42 Page ID #:15




1     are not reasonably calculated to establish coverage, and determined to deny because Plaintiff was
2     unable to comply with the requests.
3            39.       Plaintiff is informed and believes and based upon such information and belief
4     alleges that no individual from GEICO considered whether conducting an investigation with the
5     intent to deny coverage violated GEICO’s obligations under California law.
6
             40.       GEICO made no effort to find coverage and instead only sought evidence to
7
      confirm that coverage was not available to Plaintiff.
8
             41.       GEICO’s investigation was not thorough, and GEICO failed to consider every
9
      possibile way coverage might be extended to Plaintiff, and rushed to use the preferred vendor’s
10
      report so that GEICO could avoid paying and attempt to manufacture a so-called genuine dispute
11
      by simply relying on its expert.
12
             42.       GEICO failed to conduct a fair, and thorough investigation of The Claim, as
13
      exhibited by the fact that GEICO did not do many critical things, an instead determined to deny
14
15    Plaintiff’s claim for whatever reason the policy would allow.

16           43.       Despite these failings, GEICO maintains that it acted reasonably when it denied

17    the claim.

18           44.       GEICO’s denial of The Claim was predicated on GEICO’s unfoudned conclusion

19    that Plaintiff failed to cooperate. Moreover, as explained herein, GEICO rached such a conclusion
20    without actually investigating the claim in the manner required by California law.
21           45.       GEICO cannot claim that performance of the contract was excused because
22    Plaintiff failed to meet their contractual obligations. Plaintiffs make this representation based on
23    the following:
24
                   •   At the time of The Claim, Plaintiff was current on her owed insurance premiums.
25
26                 •   At no point did Plaintiff refuse to cooperate with GEICO, despite the denial of
                       October 2019.
27
                   •   At no point did Plaintiffs refuse to participate in a recorded statement.
28
                               COMPLAINT FOR COMPENSATORY AND PUNITIVE DAMAGES
                                            DEMAND FOR JURY TRIAL
                                                -Page 10 of 15-
                                                       -
     Case 2:21-cv-03694-JAK-SK Document 1-1 Filed 04/30/21 Page 12 of 42 Page ID #:16




1
                   •   At no point did Plaintiffs refuse to make available The Insured Vehicle to GEICO.
2
                   •   At no point did Plaintiffs refuse to sit for an Examination Under Oath.
3
             46.       At no time did any GEICO employee, act in any way that was outside the scope of
4
      said employee’s authority. That is to say, the employees of GEICO involved in investigating
5
      Plaintiff’s claim, and making the claims decisions with respect to The Claim were making
6
      decisions that were approved of and ratified by managing agents of GEICO. That is because,
7
8     though management does not involve itself in the claims, management has authorized GEICO

9     underlings to act on its behalf with all the authority necessary to deny and pay claims and make

10    determinations to deny claims.

11           47.       Every GEICO employee intended for and intend for Plaintiff to rely and continue

12    to rely on representations to them about the investigation, with the express intent of having
13    Plaintiffs “drop their insurance claim” and waive their rights to file this lawsuit, and waive all
14    legal rights, despite the fact that the claim was meritorious.
15           48.       Every GEICO employee continues to make representations about the investigation
16    of The Claim, and the conclusions about failure to cooperate without actual factual support, but
17    only the desire to deny and the absolute focus of finding any way to deny. Despite this fact
18
      GEICO maintains that it properly denied The Claim.
19
             49.       Plaintiff, encountering these representations began to have emotional strain, and
20
      suffered distress. Upon hearing these representations, Plaintiff realized that she would incur the
21
      financial burden of repairing and/or replacing The Insured Vehicle, despite the fact that GEICO
22
      had promised to provide coverage to her in the event of a loss such as the one herein.
23
             50.       As a result of GEICO’s actions with respect to the failure to cooperate, Plaintiff
24
      suffered harm, humiliation and degradation. Specifically, Plaintiff suffered emotional distress,
25
      humiliation, mental suffering, loss of enjoyment of life, grief, and anxiety.
26
27           51.       The failure to cooperate identified in GEICO’s denial letter formed the basis for

28    GEICO’s conclusion that Plaintiff failed to cooperate, despite the fact that these so-caled failures
                               COMPLAINT FOR COMPENSATORY AND PUNITIVE DAMAGES
                                            DEMAND FOR JURY TRIAL
                                                -Page 11 of 15-
                                                       -
     Case 2:21-cv-03694-JAK-SK Document 1-1 Filed 04/30/21 Page 13 of 42 Page ID #:17




1     do not conclusively demonstrate such a failure, and nor the evidence establish that there is such a
2     failure.
3                52.   Exclusively based on the alleged failures to cooperate identify in the October 2019
4     letter, GEICO concluded that Plaintiff breachd her obligation under the insurance policy.
5                53.   At no time has GEICO demonstrated that Plaintiff failed to assist in the
6
      investigation of the loss. Plaintiff did every requested of her, and nonetheless GEICO claims
7
      Plaintiff failed to cooperate.
8
                 54.   If at any point prior to a verdict in this matter, GEICO tenders payment to
9
      Plaintiffs for The Claim, GEICO will only do so because of this litigation and the industry of
10
      Plaintiffs’ counsel. If at any point, after the filing of this lawsuit, GEICO pays Plaintiffs’
11
      insurance claim, it is a direct result of the actions taken on Plaintiffs’ behest by Plaintiffs’
12
      attorneys, and that GEICO will owe Brandt Fees for the efforts of Plaintiffs’ attorneys in securing
13
      payment of the insurance policy benefits, even if such fees far exceed the value of the benefits. 1
14
15               55.   GEICO believes it has investigated every basis for coverage, and that GEICO

16    believes it has conducted a thorough and complete investigation, and as such to the extent during

17    the course of this litigation, GEICO pays Plaintiffs’ insurance claim, GEICO will have done so

18    based upon information and knowledge gained through litigation.

19                                       JURISDICTION AND VENUE
20               56.   This Court has jurisdiction pursuant to California Code of Civil Procedure §
21    410.10.
22               57.   Venue is proper in the Los Angeles Superior Court, at the Central Courthouse,
23    because the circumstances and facts giving rise to this complaint transpired in this County and are
24    of such a quality that the filing of this lawsuit can be filed in the Stanley Mosk Courthouse.
25
                                          FIRST CAUSE OF ACTION
26
27
          1
           GEICO has litigated at least one other bad faith case with Plaintiff’s counsel herein where extensive
28    discovery has been conducted.
                               COMPLAINT FOR COMPENSATORY AND PUNITIVE DAMAGES
                                            DEMAND FOR JURY TRIAL
                                                -Page 12 of 15-
                                                       -
     Case 2:21-cv-03694-JAK-SK Document 1-1 Filed 04/30/21 Page 14 of 42 Page ID #:18




                                       BREACH OF CONTRACT
1                   (By Plaintiff against Defendant GEICO, and DOES 1 through 10)
2            58.     Plaintiff incorporates paragraphs 1 – 57 inclusive, as though fully set forth herein.
3
             59.     As set forth above, Plaintiff entered into a written contract of insurance (with
4
      implied provisions) with GEICO.
5
             60.     As set forth above, GEICO was properly notified of the loss.
6
             61.     GEICO refused to pay insurance policy benefits for Plaintiff’s covered loss, and as
7
      a result Plaintiff suffered damages.
8
             62.     As more fully set forth in the paragraphs incorporated herein, GEICO’s breach of
9
      contract is exemplified by: (a) failing to investigate and indemnify Plaintiffs under applicable
10
      coverages; (b) breaching the implied covenant of good faith and fair dealing; (c) withholding
11
12    benefits that are due to Plaintiffs; (d) denying a covered loss; (e) failing to diligently pursue a

13    thorough, fair and objective investigation; (f) failing to promptly provide claim related documents

14    and other breaches according to proof; (g) using Plaintiff’s national origin as a basis for

15    determining if coverage should be afforded; and other as of yet to be discovered breaches.

16           63.     Plaintiffs performed all covenants and conditions required under the subject policy
17    and/or have been excused from doing so due to GEICO’s breaches.
18           64.     There was no legitimate or reasonable basis to conclude that The Claim fell under
19    an exclusion found in the subject policy. GEICO’s claims handling was the result of a biased,
20    skewed and result oriented investigation designed to withhold benefits due to Plaintiff.
21           65.     As a proximate result of GEICO’s conduct, Plaintiff suffered significant economic
22    loss in an amount according to proof, including the promised benefit of paying for a covered loss.
23
      ///
24
      ///
25
      ///
26
      ///
27
      ///
28
                              COMPLAINT FOR COMPENSATORY AND PUNITIVE DAMAGES
                                           DEMAND FOR JURY TRIAL
                                               -Page 13 of 15-
                                                      -
     Case 2:21-cv-03694-JAK-SK Document 1-1 Filed 04/30/21 Page 15 of 42 Page ID #:19




                                     SECOND CAUSE OF ACTION
1                            BREACH OF THE IMPLIED COVENANT OF
2                                 GOOD FAITH AND FAIR DEALING
                    (By Plaintiff against Defendant GEICO, and DOES 1 through 10)
3
             66.     Plaintiff incorporates paragraphs 1 – 65 inclusive, as though fully set forth herein.
4
             67.     As explained herein, Plaintiff suffered loss covered by the insurance contract
5
      between Plaintiff and GEICO.
6
             68.     As explained herein, GEICO was properly and timely notified of the covered loss.
7
             69.     As explained by the paragraphs incorporated herein, GEICO unreasonably denied
8
9     The Claim.

10           70.     GEICO’s decision to deny Plaintiff’s claim was unreasonable for multiple reasons,

11    including, but not limited to: (1) GEICO failed to thoroughly investigate the claim; (2) GEICO

12    retained biased experts; (3) GEICO failed to comply with California law; (4) GEICO failed to

13    examine all avenues supporting payment of the claim; and (5) GEICO used Plaintiff’s national
14    origin as a basis for concluding that Plaintiff was not entitled to coverage.
15           71.     As a result of GEICO’s unreasonable denial of policy benefits, Plaintiff suffered
16    harm, which includes, but is not limited to: (1) emotional distress; (2) financial damages; (3) the
17    requirement to hire an attorney to pursue her rights.
18           72.     GEICO’s actions are a substantial factor in causing Plaintiff’s harm.
19           73.     As a result of GEICO’s breach of the implied covenant of good faith and fair
20
      dealing Plaintiffs are entitled to compensatory damages, Brandt Fees which are damages and not
21
      mere attorneys’ fees, general damages, and punitive damages.
22
                                           PRAYER FOR RELIEF
23
      WHEREFORE, Plaintiff prays for judgment as follows:
24
             1.      For compensatory, general, consequential, emotional distress damages, and
25
      incidental damages, in an amount according to proof;
26
             2.      For costs and expenses of suit, including attorney’s fees pursuant to Brandt v.
27
      Superior Court (1985) 37 Cal.3d 813, which conclude that attorneys’ fees for denial of policy
28
                              COMPLAINT FOR COMPENSATORY AND PUNITIVE DAMAGES
                                           DEMAND FOR JURY TRIAL
                                               -Page 14 of 15-
                                                      -
     Case 2:21-cv-03694-JAK-SK Document 1-1 Filed 04/30/21 Page 16 of 42 Page ID #:20




1     benefits are not simply statutory attorneys’ fees but are, in fact damages, akin to medical
2     expenses;
3           3.      For pre-judgment and post-judgment interest;
4           4.      For exemplary/punitive damages pursuant to Civil Code §3294.
5           5.      For such other relief as the Court deems proper.
6
7     Date: August 27, 2020                                          MOSS BOLLINGER, LLP
8                                                           By:
9                                                                    Ari E. Moss
                                                                     Attorneys for Plaintiff
10
                                       DEMAND FOR JURY TRIAL
11
12          Plaintiff hereby requests a trial by jury, for all claims so triable.

13    Date: August 27, 2020                                          MOSS BOLLINGER, LLP
14                                                          By:
15                                                                   Ari E. Moss
                                                                     Attorneys for Plaintiff
16
17
18
19
20
21
22
23
24
25
26
27
28
                              COMPLAINT FOR COMPENSATORY AND PUNITIVE DAMAGES
                                           DEMAND FOR JURY TRIAL
                                               -Page 15 of 15-
                                                      -
Case 2:21-cv-03694-JAK-SK Document 1-1 Filed 04/30/21 Page 17 of 42 Page ID #:21




                           EXHIBIT A
                  Case 2:21-cv-03694-JAK-SK Document 1-1 Filed 04/30/21 Page 18 of 42 Page ID #:22


              GEICO
              geico.com
                                               Tel: 1-800-841-3000                               Declarations Page
                                                                                                    This is a description of your coverage.
                                                                                                        Please retain for your records.
              GEICO INDEMNITY COMPANY
              P.O. Box 509090                                                            Policy Number: 4361-04-13-22
              San Diego, CA 92150-9090
                                                                                         Coverage Period:
                                                                                         02-08-19 through 08-08-19
                                                                                         12:01 a.m. standard time at the address of the named
              Date Issued: January 5, 2019                                               insured.



              SUSIE GAZAZYAN
              39123 DUNBAR ST
              PALMDALE CA 93551-4928



              Email Address: susiegazazyan@gmail.com

              Named Insured                                                 Additional Drivers
              Susie Gazazyan                                                None

              Vehicle                              VIN                      Vehicle Location                 Finance Company/
                                                                                                             Lienholder
              1 2013 M Benz         GL450          4JGDF7CE6DA168477       Palmdale CA 93551                 Ally Bank

              Coverages*                                        Limits and/or Deductibles                                               Vehicle 1


              Bodily Injury Liability
              Each Person/Each Occurrence                             $15,000/$30,000                                                         $183.00
               State Minimum $15,000/$30,0000
              Property Damage Liability                                   $50,000                                                             $219.40
               State Minimum $5,000
              Medical Payments                                            $5,000                                                               $62.70
              Uninsured & Underinsured Motorists
              Each Person/Each Occurrence                             $15,000/$30,000                                                          $44.30
              Comprehensive                                             $1,000 Ded                                                            $182.00
              Collision                                              $1,000 Ded/Waiver                                                        $466.80
              Rental Reimbursement                                      $50 Per Day                                                            $31.40
                                                                        $Ï ,5ÖÖ Max
              Total Six Month Premium                                                                                                    $1,189.60

              ★Coverage applies where a premium or $0.00 is shown for a vehicle.

              If you elect to pay your premium in installments, you may be subject to an additional fee for each installment. The fee
              amount will be shown on your billing statements and is subject to change.



              Discounts

                Anti-Theft Device (All Vehicles)
                California Good Driver (All Vehicles)
-3 590080^.




                                                                                                                                 Continued on Back
              DECAPAGE (03-14) (Page 1 of 2)                                                                               New Policy Page 11 of 40
   Case 2:21-cv-03694-JAK-SK Document 1-1 Filed 04/30/21 Page 19 of 42 Page ID #:23

Discounts continued
  California Persistency (Ail Vehicles)
  Passive Restraint/Air Bag (Ail Vehicles)


Group Insurance Plan:
  Standard Group insurance Plan

Contract Type: A30CA
Contract Amendments: ALL VEHICLES - A30CA A54CA
Unit Endorsements:           A431 (VEH 1); CRA343C (VEH 1); UE316C (VEH 1)
Class: 0-N-19SF T (VEH 1)


                                             Important Policy Information
  -The estimated annual mileage figures applicable to the vehicles on your policy for the current and upcoming policy
  periods are:
                            Vehicle                               Current Mileage                Upcoming Mileage
               2013 M BENZ GL450                                         12,000                          12,000

 -Please verify that the coverages you requested are accurately reflected on your Declarations Page. Visit geico.com to
 review additional coverages and/or limits available to you.
 -No coverage is provided in Mexico.
 -Reminder - Physical damage coverage wifi not cover loss for custom options on an owned automobile, including
 equipment, furnishings or finishings including paint, if the existence of those options has not been previously reported to
 us. This reminder does NOT apply in VIRGINIA, however, in Virginia coverage is limited for custom furnishings or
 equipment on pick-up trucks or vans but you may purchase coverage for this equipment. Please call us at
 1-800-841-3000 or visit us at geico.com if you have any questions.
 -Claims incurred whiie an insured vehicle is being used to carry passengers for hire may not be covered by this
 contract. Please review the contract for a full list of exclusions and contact us if you plan to use any of your insured
 vehicles for this purpose,
 -in California, you have the right to designate one person to receive notices from GEiCO if your policy is about to
 cancel or expire for non-payment. Your designee will not have any rights or benefits under your policy other than the
 right to receive the notice or make a payment. You can change or remove the designee at any time. If you would like to
 add, change or remove a designee from your policy, simply log into your account at geico.com or call us at
 1-800-841-3000.
 -We have great news. Along with the outstanding service you have come to know with GEICO, we are offering you a
 lower insurance premium. We look forward to many more years of providing you outstanding customer service and
 great rates.
 -!n accordance with Section 1872.87 of the California Insurance Code, in addition to your premium, a $0.88 charge per
 vehicle is assessed to fund auto insurance fraud reduction initiatives. This charge is applied once per policy term per
 vehicle.
 -A credit or discount has been applied to this policy: California Good Driver.
 -Confirmation of coverage has been sent to your lienholder and/or additional insured.




DEC_PAGE (03-14) (Page 2 of 2)                                                                           New Policy Page 12 of 40
   Case 2:21-cv-03694-JAK-SK Document 1-1 Filed 04/30/21 Page 20 of 42 Page ID #:24


SECTION II - AUTO MEDICAL PAYMENTS
EXCLUSIONS
When Section lí Does Not Apply
The following exclusion is revised:
I. Section i! does not apply to bodily injury sustained by any occupant of an owned auto or non-owned auto :
    (a) used to carry persons or property for compensation or a fee, including but not limited to the delivery of food or
         any other products; or
    (b) while being used for ride-sharing.
    However, a vehicle used in an ordinary car pool is covered.
    This exclusion does not apply to you or any relative while a passenger and not operating the motor vehicle.
The following exclusions are added:
8. There is no coverage for bodily injury that results from nuclear exposure or explosion including resulting fire
    radiation or contamination.
9. There is no coverage for bodily injury that results from bio-chemical attack or exposure to bio-chemical agents
    released as a result of an act of terrorism.
10. There is no coverage for bodily injury that results from the operation of a non-owned auto or temporary
    substitute auto that is designed for use principally off public roads that is not registered for use on public roads.
II. There is no coverage under this Section for any person or organization while any motor vehicle is operated,
    maintained or used as part of personal vehicle sharing facilitated by a personal vehicle sharing program
12. There is no coverage for bodily injury caused by a motor vehicle driven in or preparing for any racing, speed or
    demolition contest or stunting activity of any nature, whether or not prearranged or organized.
13. There is no coverage for bodily injury caused by the operation or use of a motor vehicle on a track designed
    primarily for racing or high speed driving. This does not apply if the motor vehicle is being used in connection with an
    activity other than racing, high speed driving or any competitive driving.
14. There is no coverage for bodify injury sustained by any insured while operating, occupying, or when struck as a
    pedestrian by any vehicle leased by you or a relative for iess than six months unless the vehicle is described, and a
    premium charge is shown for the vehicle for this coverage, in the declarations of this policy.
15. There is no coverage for bodily injury sustained by any insured while operating, occupying, or when struck as a
    pedestrian by any vehicle regularly rented by you or a relative on a daily, weekly or monthly basis unless the vehicle
    is described, and a premium charge is shown for the vehicle for this coverage, in the declarations of this poiicy.
16. There is no coverage for bodily injury to any insured arising out of:
    a) any automobile rented or leased by you or a relative for the purpose of providing ride-sharing services. An
         automobile is considered to have been rented or leased for the purpose of providing ridesharing services,
         whether actually used for ride-sharing or not, if the rental or lease agreement specifically allows the automobile
         to be used for ride-sharing with a transportation network company , or
    b) any automobile rented or leased by you or a relative which is registered for use for ride-sharing with a
         transportation network company , or
    c) any automobile rented or teased by you or a relative which is approved for use for ride-sharing by a
         transportation network company: or
    d) any automobile rented or leased by you or a relative which displays an exterior marking that identifies the
         automobile as a vehicle for hire.
    This exclusion does not apply if the rented or leased vehicle is described, and a premium charge is shown for the
    vehicle for this coverage, in the declarations of this policy.
CONDITIONS
Condition 5. SUBROGATION is replaced wiîh the foilowing:
5. REIMBURSEMENT AGREEMENT AND OFFSET PROVISION. OUR RIGHT TO RECOVER PAYMENT.
    When any insured has been paid by us under this policy provision and also recovers from another person, entity, or
    organization, we shall be entitled to reimbursement of the amount of our payment, as provided in this Section. We
    will seek reimbursement regardless of whether the insured (or his or her estate, parent or iegai guardian) was paid
    for ail damages arising from the loss or whether or not the insured was made whole.
    Our right to reimbursemeni applies to any payments received by the insured and to payments to be received by the
    insured that arise from bui are not limited to any one or more of the following:
    (a) Any award, judgment or settlement that may result from the exercise of any rights of recovery of the insured
         against any person, entity, or organization that the insured claims is responsible for bodily injury to the insured
         for which payment under Auto Medical Payments coverage has been made.
    (b) Any payment received, or to be received, by or on behalf of an insured under the provisions of any:
         (i) Automobile, premises or other insurance coverage affording benefits for medical coverage;
         (ii) Individual blanket or group accident, disability or hospitalization insurance;
         (iii) Medical, surgical, hospital or funeral service benefits or reimbursemeni plan; or
         (iv) Workers' compensation or disability benefits law or any similar law.
A54CA (04-18) Page 3 of 7                      Policy Number:
   Case 2:21-cv-03694-JAK-SK Document 1-1 Filed 04/30/21 Page 21 of 42 Page ID #:25

    Prior to payment being made under this coverage, each party, including the representative and/or insurer of that
    party, whose act allegedly caused the bodily injury may be notified of this reimbursement agreement. If an award or
    judgment against, or settlement with, any party that the insured claimed was responsible for the bodily injury has
    been concluded, then the amounts we owe under this coverage shall be reduced by the amount of that award,
    judgment or settlement.
SECTION II! - PHYSICAL DAMAGE COVERAGES
DEFINITIONS
The definitions of personal vehicle sharing program, ride-sharing and transportation network company under
Section I apply to Section III also.
Definition 7. Non-owned auto is replaced with the foliowing:
7. Non-owned auto means a private passenger aft/io, farm auto or utility auto or trailer not owned by or furnished
    for the regular use of either you or your relative, except a temporary substitute auto. You or your relative must
    be using the auto or trailer within the scope of permission given by its owner. An auto rented or teased for more than
     30 days will be considered as furnished for regular use,
    A non-owned auto does not include:
    a) any automobile rented or leased by you or a relative for the purpose of providing ride-sharing services. An
         automobile is considered to have been rented or leased for the purpose of providing ride-sharing services,
         whether actually used for ride-sharing or not, if the rental or lease agreement specificaiiy allows the automobile
         to be used for ride-sharing with a transportation network company , or
    b) any automobile rented or leased by you or a relative which is registered for use for ride-sharing with a
         transportation network company , or
    c) any automobile rented or leased by you or a relative which is approved for use for ride-sharing by a
         transportation network company , or
    d) any automobile rented or leased by you or a relative which displays an exterior marking that identifies the
         automobile as a vehicle for hire.
Definition 9. Trailer is revised as follows:
9. Trailer means a trailer of the flatbed variety designed for use with a private passenger auto and not used as a
     home, residence, office, store, display or passenger trailer. Trailer does not mean a trailer with built-in sleeping
    facilities designed for recreational or camping use.
The following definitions are added:
10. Custom parts or equipment means paint, equipment, devices, accessories, enhancements, and changes, other
    than those which are original manufacturer installed, which:
    (a) Are permanently insialled or attached; or
    (b) Alter the appearance or performance of a vehicle.
    This includes any electronic equipment, antennas, and other devices used exclusively to send or receive audio,
    visual, or data signals, orto play back recorded media, other than those which are original manufacturer installed，
    that are permanently insialled in the owned auto or a newly acquired vehicle using bolts or brackets, including
    slide-out brackets.
11. CMd Passenger Restraint System means a child passenger restraint system that meets Federa! Motor Vehicle
    Safety Standards as required under the Vehicle Code of California Division 12, Chapter 5, Article 3.3 §27360.
ADDITIONAL PAYMENTS WE WILL MAKE UNDER THE PHYSICAL DAMAGE COVERAGES
The following paragraph is added:
4, We will pay for the replacement of any chifd passenger restraint system that is damaged in a covered loss
EXCLUSIONS
When The Physical Damage Coverages Do Not Apply
The following exclusion is revised:
I. There is no coverage for loss to an auto:
    (a) used to carry persons or property for compensation or a fee, including but not limited to the delivery of food or
         any other products; or
    (b) while being used for ride-sharing.
    However, a vehicle used in an ordinary car pool is covered.
The following exclusions are added:
II. There is no coverage for loss that results from nuclear exposure or explosion including resulting fire, radiation or
    contamination.
12. There is no coverage for loss that resuits from bio-chemical attack or exposure to bio-chemical agents released as
    a result of an act of terrorism.
13. We do not cover loss for custom parts or equipment, in excess of $1,000, unless the existence of those custom
    parts or equipment has been previously reported to us and an endorsement to the policy has been added.


A54CA (04-18) Page 4 of 7                     Policy Number:
   Case 2:21-cv-03694-JAK-SK Document 1-1 Filed 04/30/21 Page 22 of 42 Page ID #:26


14. There is no coverage for any liability assumed under any contract or agreement.
15. There is no coverage for loss resulting from:
    (a) The acquisition of a stolen vehicle;
    (b) Any governmental, legal or other action to return a vehicle to its legal, equitable, or beneficial owner, or
         anyone claiming an ownership interest in the vehicle;
    (c) Any confiscation, seizure or impoundment of a vehicle by governmental authorities; or
    (d) The sale of an owned auto
16. There is no coverage for the destruction, impoundment, confiscation or seizure of a vehicle by governmental or
    civil authorities due to its use by you, a relative or a permissive user of the vehicle in illegal activity.
17. We do not cover loss that resuits from the operation of a non-owned auto or temporary substitute auto that is
    designed for use principaiiy off public roads that is not registered for use on public roads.
18. There is no coverage under this Section for any person or organization while any motor vehicle is operated,
    maintained or used as part of personal vehicle sharing facilitated by a personal vehicle sharing program.
19. There is no coverage for any loss caused by participation in or preparing for any racing, speed, or demolition contest
    or stunting activity of any nature, whether or not prearranged.
20. There is no coverage for any loss caused by the operation or use of a motor vehicle on a track designed primarily
    for racing or high speed driving. This does not apply if the motor vehicle is being used in connection with an activity
    other than racing, high speed driving or any competitive driving.
21. Section HI does not apply to any vehicle, or series of vehicles, leased by you or a relative for less than six months
    unless the vehicle is described, and a premium charge is shown for the vehicle for this coverage, in the declarations
    of this policy.
22. Section HI does not apply to any vehicle, or series of vehicles, regularly rented by you or a relative on a daily,
    weekly or monthly basis unless the vehicle is described, and a premium charge is shown for the vehicle for this
    coverage, in the declarations of this policy.
LIMIT OF LIABILITY
Paragraph 2. is replaced with the following:
2. will not exceed the prevailing competitive price to repair or replace the property at the time of loss, or any of its
    parts, including parts from non-original equipment manufacturers, with other of like kind and quality and will not
    include compensation for any diminution of value claimed to result from the loss. Although you have the right to
    choose any repair facility or location, the limit of liability for repair or replacement of such property is the prevailing
    competitive price, which is the price we can secure from a competent and convenientiy located repair facility. At
    your request, we will identify a repair facility that will perform the repairs at the prevailing competitive price.
Paragraph 5. is replaced with the following:
5. for custom parts or equipment is limited to the actual cash value of the custom parts or equipment, not to
    exceed the actual cash value of the vehicle. However, the most we will pay for loss to custom parts or equipment
    is $1,000, unless the existence of those custom parts or equipment has been previously reported to us and an
    endorsement to the policy has been added.
    Actual cash value of property will be determined at the time of the loss and wiii include an adjustment for
    depreciation/betterment and for the physical condition of the property.
CONDITIONS
1, NOTICE
    The following paragraph is added:
    in the case of theft of the entire auto, the insured must promptly notify the police that the vehicle was stolen. To be
    eligible as a covered loss, the police report must acknowledge and classify the report as theft of a motor vehicle.
    The insured must cooperate fully with the policy investigation, with the prosecution of any person(s) charged with
    theft, and with any civii suit brought by us against the person(s) responsible to recover for the loss.
4. ACTION AGAINST US
    The following paragraph is added:
    If we retain salvage, we have no duty to preserve or otherwise retain the salvage for any purpose, including as
    evidence for any civil or criminal proceeding. If you ask us immediately after a loss to preserve the salvage for
    inspection, we will do so for a period not to exceed 30 days. You may purchase the salvage from us if you wish.
Condition 10. Assignment is added:
10. ASSIGNMENT
    With respect to Section Hi, Physical Damage Coverages, an Assignment of interest under this policy will not bind
    us without our consent. Any nonconforming assignment shall be void and invaiid. Moreover, the assignee of a
    nonconforming assignment shall acquire no rights under this contract and we shali not recognize any such
    assignment



A54CA (04-18) Page 5 of 7                      Policy Number:
  Case 2:21-cv-03694-JAK-SK Document 1-1 Filed 04/30/21 Page 23 of 42 Page ID #:27


SECTION IV - UNINSURED MOTORISTS AND UNDERINSURED MOTORISTS COVERAGE
EXCLUSIONS
When Section IV Does Not Apply
Exclusion 2. is replaced as follows:
2. Bodily injury to an insured while occupying or through being struck by an uninsured motor vehicle or
    underinsured motor vehicle owned or operated by an insured or a relative is not covered, except when the injured
    insured’s vehicle is being operated, or caused to be operated, by a person without the injured insured's consent in
    connection with criminal activity that has been documented in a police report and that the injured insured is not a
    party to.
The following exclusions are added:
7. Bodily injury that results from nudear exposure or explosion inciuding resulting fire, radiation or contamination is
    not covered.
8. Bodily injury that results from bio-chemical attack or exposure to bio-chemical agents released as an act of
    terrorism is not covered.
9. This coverage does not apply to any liability assumed under any contract or agreement.
10. There is no coverage for bodily injury or property damage sustained by an insured while operating or occupying
    a motor vehicle owned by or available for the regular use of you or any relative and which is not insured under the
    liability coverage of this policy.
11. There is no coverage under this Section for any person or organization while any motor vehicle is operated,
    maintained or used as part of personal vehicle sharing facilitated by a personal vehicle sharing program
12. There is no coverage for bodily injury or property damage caused by an insured's participation in or preparing for
    any racing, speed, or demolition contest or stunting activity of any nature, whether or not prearranged.
13. There is no coverage for bodily injury or property damage caused by an insured's operation or use of a motor
    vehicle on a track designed primarily for racing or high speed driving. This does not apply if the motor vehicle is
    being used in connection with an activity other than racing, high speed driving or any competitive driving.
14. There is no coverage for bodily Injury or property damage under this Section for any person or organization white
    an owned auto or non-owned auto :
    (a) is being used to carry persons or property for compensation or a fee, including but not limited to the delivery
         of food or any other products; or
    (b) is being used for ride-sharing.
    However, a vehicle used in an ordinary car pool is covered.
15. There is no coverage for bodily injury sustained by any insured while operating or occupying any vehicle leased
    by you or a relative for less than six months and which is not insured under the liability coverage of this policy.
16. There is no coverage for bodily injury sustained by any insured while operating or occupying any vehicle regularly
    rented by you or a relative on a daily, weekly or monthly basis and which is not insured under the liability coverage
    of this policy.
17. There is no coverage for bodily injury to any insured arising out of:
    a) any automobile rented or leased by you or a relative for the purpose of providing ride-sharing services. An
         automobile is considered to have been rented or leased for the purpose of providing ride-sharing services,
         whether actually used for ride-sharing or not, if the rental or lease agreement specifically allows the automobile
         to be used for ride-sharing with a transportation network company , or
    b) any automobile rented or leased by you or a relative which is registered for use for ride-sharing with a
         transportation network company , or
    c)   any   automobile rented or leased by you or a relative which is approved for use for ride-sharing by a
         transportation network company ： or
    d) any automobile rented or leased by you or a relative which displays an exterior marking that identifies the
         automobile as a vehicle for hire.
    This exclusion does not apply if the rented or leased vehicle is described, and a premium charge is shown for the
    vehicle for this coverage, in the declarations of this policy.
LIMITS OF LIABILITY
Paragraph 4. is replaced as follows:
4. Underins니red Motorists Coverage does not apply to any bodily injury until the limits of bodily injury liability policies
    applicabie to ail insured autos causing the injury have been exhausted by payment of judgments or setilemenis,
    and proof of such is submitted to us.




A54CA (04-18) Page 6 of 7                     Poiicy Number:
   Case 2:21-cv-03694-JAK-SK Document 1-1 Filed 04/30/21 Page 24 of 42 Page ID #:28

CONDITIONS
Condition 3. is replaced as follows:
3. CLAIMS NOT SETTLED WITHIN TWO YEARS OF DATE OF ACCIDENT
    California law provides that any bodily injury claim for uninsured/underinsured benefits provided by this policy
    expires two years after the accident unless one of the following actions is taken within two years from the date of the
    accident;
    (a) Suit is filed for bodily injury against the uninsured motorist in a court of competent jurisdiction,
    (b) Agreement ís reached with us as to the amount due under the policy, or
    (c) We are notified in writing, by certified mail, return receipt requested, that formal arbitration is demanded.
    if one of these events does not occur within two years following the date of the accident, we will not be liabie for any
    further uninsured/underinsured benefits or claims based upon injuries sustained in the accident.
SECTION V - GENERAL CONDITIONS
The following conditions are revised as follows:
4. ASSIGNMENT
    Your rights and duties under this policy may not be assigned without our written consent. If you die, this policy wifi
    cover your surviving spouse or registered domestic partner if covered under the policy prior to your death. Until the
    expiration of the policy term, we will also cover:
    (a) The executor or administrator of your estate, but only while operating an owned auto and while acting within the
         scope of his duties; and
    (b) Any person having proper custody of and operating the owned auto, as an insured, until the appointment and
         qualification of the executor or administrator of your estate.
5. POLICY PERIOD
    Unless otherwise cancelled, this policy will expire as shown in the declarations. But, it may be continued by our
    offer to renew and your acceptance by payment of the required renewal premium prior to the expiration date. Each
    period will begin and expire as stated in the declarations.
7. CANCELLATiON BY US, item (b) is deleted.
8. CANCELLATION BY US IS LIMITED
    We wiii not cancel except for any of the following reasons:
    (a) Nonpayment of premium：
    (b) Fraud or material misrepresentation affecting the policy or insured,
    (c) A substantial increase in the hazard insured against.
The following conditions are added:
17. CHOICE OF LAW
    The policy and any amendment(s) and endorsement(s) are to be interpreted pursuant to the laws of the state of
    California.
18. UNDERWRITING CRITERIA
    Coverage is not provided for any person for any vehicle which does not meet our underwriting criteria for the types
    and uses of vehicles insurable under our FAMILY AUTOMOBILE INSURANCE POLICY in the state of California.


We affirm this amendment.



                 义Ä一〜
                   W. C. E. Robinson                                          William E. Roberts
                       Secretary                                                    President




A54CA (04-18) Page 7 of 7                     Policy Number:
     Case 2:21-cv-03694-JAK-SK Document 1-1 Filed 04/30/21 Page 25 of 42 Page ID #:29


GEICO                                                                 Automobile Policy Amendment
                                                                      California
Policy Number:

yowi* policy is amended as follows:
SECTION I - LI ABILITY COVERAGES
DEFINITIONS
The foi lowing definitions are revised as follows:
1，  Auto business means the business of seliing, repairing, renting, leasing, brokering, servicing, storing, transporting
    or parking of autos.
3. Farm auto means a truck type vehicle with a gross vehicle weight of 10,000 pounds or less, not used for
    commercial purposes other than farming.
11, Utility auto means a vehicie, other than a farm auto, with a gross vehicle weight of 10,000 pounds or less of
    the pick-up body, van or panel truck type not used for commercial purposes.
13. You and your means the policyholder named in the declarations or his or her spouse or registered domestic partner
    if a resident of the same household.
The following definition is added:
14. Personal vehicle sharing program means a business, organization, network or group facilitating the sharing of
    private passenger vehicles for use by individuáis or businesses.
ADDITIONAL PAYMENTS WE WILL MAKE UNDER THE LIABILITY COVERAGES
item 3. is revised as follows:
3. Interest calculated on that part of a judgment that is within our limit of liability and accruing:
      (a) Before the judgment, where owed by law, and until we pay, offer to pay or deposit in court the amount due under
          this coverage;
      (b) After the judgment, and until we pay, offer to pay or deposit in court, the amount due under this coverage.
After Item 5. the following sentence is added:
6. We will upon request by an insured, provide reimbursement for the following items:
Items 6., 7., and 8. are renumbered and revised as follows:
    (a) Costs incurred by any insured for first aid to others at the time of an accident involving an owned auto
         or non-owned auto.
    (b) Loss of earnings up to $50 a day, but not other income, if we request an insured to attend hearings and trials.
    (c) All reasonable costs incurred by an insured aí our request.
EXCLUSIONS
When Section I Does Not Apply
The first two paragraphs are revised as follows:
We will not pay damages if any one of the following exclusions 1. through 15., 16., or 17. applies.
We will neither pay damages nor defend any suit for damages if one or more of exclusions 1., through 6„ 10., 14., 15.,
16., or 17. applies.
The following exclusions are added:
14. Bodily injury or property damage that results from nuclear exposure or explosion including resulting fire, radiation
     or contamination is not covered.
15. Bodily injury or property damage that results from bio-chemical attack or exposure to bio-chemical agents released
     as a result of an act of terrorism is not covered.
16. We do not cover any liability assumed under any contract or agreement.
17. We do not cover bodily injury or property damage that results from the operation of a non-owned auto or
     temporary substitute auto that is designed for use principally off public roads that is not registered for use on
     public roads.
18. There is no coverage under this Section for any person or organization while any motor vehicle is operated,
     maintained or used as part of personal vehicle sharing facilitated by a personal vehicle sharing program.
SECTION il - AUTO MEDICAL PAYMENTS
EXCLUSIONS
A-54-CA (07-11)   Page 1 of 4
   Case 2:21-cv-03694-JAK-SK Document 1-1 Filed 04/30/21 Page 26 of 42 Page ID #:30

When Section Í! Does Not Apply
The following exclusions are added:
8. There is no coverage for bodily injury that results from nuclear exposure or explosion including resulting fire,
    radiation or contamination.
9. There is no coverage for bodily injury that results from bio-chemical attack or exposure to bio-chemical agents
    released as a resuit of an act of terrorism.
10. There is no coverage for bodily injury that results from the operation of a non-owned auto or temporary
    substitute auto that is designed for use principally off public roads that is not registered for use on public roads,
11. There is no coverage under this Section for any person or organization while any motor vehicle is operated,
    maintained or used as part of personal vehicle sharing facilitated by a personal vehicle sharing program.
CONDITIONS
Condition 5., SUBROGATION, is replaced with the following;
5. REiMBURSEMENT AGREEMENT AND OFFSET PROVISION. OUR RIGHT TO RECOVER PAYMENT.
    When any insured has been paid by us under this policy provision and also recovers from another person, entity,
    or organization, we shall be entitled to reimbursement of the amount of our payment, as provided in this Section.
    We will seek reimbursement regardless of whether the insured (or his or her estate, parent or legal guardian)
    was paid for ail damages arising from the loss or whether or not the insured was made whole.
    Our right to reimbursement applies to any payments received by the insured and to payments to be received by
    the insured that arise from but are not limited to any one or more of the following:
    (a) Any award, judgment or settlement that may result from the exercise of any rights of recovery of the insured
        against any person, entity, or organization that the insured claims is responsible for bodily injury to the
        insured for which payment under Auto Medical Payments coverage has been made.
    (b) Any payment received, or to be received, by or on behalf of an insured under the provisions of any:
        (i) Automobile, premises or other insurance coverage affording benefits for medical coverage;
        (ii) individual blanket or group accident, disability or hospitalization insurance;
        (iii) Medical, surgical, hospital or funeral service benefits or reimbursement plan; or
        (iv) Workers’ compensation or disability benefits law or any similar law.
    Prior to payment being made under this coverage, each party, including the representative and/or insurer of that
    party, whose act allegedly caused the bodily injury may be notified of this reimbursement agreement. If an
    award or judgment against, or settlement with, any party that the insured claimed was responsible for the
    bodily injury has been concluded, then the amounts we owe under this coverage shall be reduced by the
    amount of that award, judgment or settlement.
SECTION ill - PHYSICAL DAMAGE COVERAGES
DEFINITIONS
The definition of personal vehicle sharing program under Section I applies to Section ill also.
Definition 9. Trailer is revised as follows:
9. Trailer means a trailer of the flatbed variety designed for use with a private passenger auto and not used as a
    home, residence, office, store, display or passenger trailer. Trailer does not mean a trailer with built-in sleeping
    facilities designed for recreational or camping use.
The following definition is added:
10. Custom parts or equipment means paint, equipment, devices, accessories, enhancements, and changes, other
    than those which are original manufacturer installed, which:
    (a) Are permanently installed or attached; or
    (b) Alter the appearance or performance of a vehicle.
    This includes any electronic equipment, antennas, and other devices used exclusively to send or receive audio,
    visual, or data signals, or to play back recorded media, other than those which are original manufacturer installed,
    that are permanently installed in the owned auto or a newiy acquired vehicle using bolts or brackets, including
    slide-out brackets.
The following definition is added;
11. Child Passenger Restraint System means a child passenger restraint system that meets Federal Motor Vehicle
    Safety Standards as required under the Vehicle Code of California Division 12, Chapter 5, Article 3.3 §27360.
ADDITIONAL PAYMENTS WE WILL MAKE UNDER THE PHYSICAL DAMAGE COVERAGES
The following paragraph is revised:
4. We will pay for the replacement of any child passenger restraint system that is damaged in a covered loss.

A-54-CA (07-11)   Page 2 of 4                Policy Number:
   Case 2:21-cv-03694-JAK-SK Document 1-1 Filed 04/30/21 Page 27 of 42 Page ID #:31


EXCLUSIONS
When The Physical Damage Coverages Do Not Apply
The following exclusions are added:
11. There is no coverage for loss that results from nuclear exposure or explosion including resulting fire, radiation
     or contamination.
12. There is no coverage for loss that results from bio- chemical attack or exposure to bio-chemical agents
     released as a result of an act of terrorism.
13. We do not cover loss for custom parts or equipment unless the existence of those custom parts or
     equipment has been previously reported to us and an endorsement to the policy has been added.
14. There is no coverage for any liability assumed under any contract or agreement.
15. There is no coverage for loss resulting from:
     (a) The acquisition of a stolen vehicle;
     (b) Any govern mental, legal or other action to return a vehicle to its legal, equitable, or beneficial owner, or
         anyone claiming an ownership interest in the vehicle;
     (c) Any confiscation ,seizure or impoundment of a vehicle by governmental authorities; or
     (d) The sale of an o wned auto.
16. There is no coverage for the destruction, impoundment, confiscation or seizure of a vehicle by governmental or
    civil authorities due to its use by you, a relative or a permissive user of the vehicle in illegal activity.
17. We do not cover loss that results from the operation of a non-owned auto or temporary substitute auto
    that is designed for use principally off public roads that is not registered for use on public roads.
18. There is no coverage under this Section for any person or organization while any motor vehicle is operated,
    maintained or used as part of personal vehicle sharing facilitated by a personal vehicle sharing program.
LIMIT OF LIABiUTY
Paragraph 2. is replaced with the following:
2. Will not exceed the prevailing competitive price to repair or replace the property at the time of loss, or any of its
    parts, including parts from non-original equipment manufacturers, with other of like kind and quality and will not
    include compensation for any diminution of value claimed to result from the loss. Although you have the right to
    choose any repair facility or location, the limit of liability for repair or replacement of such property is the prevailing
    competitive price, which is the price we can secure from a competent and conveniently located repair facility. At
    your request, we will identify a repair facility that will perform the repairs at the prevailing competitive price.
Paragraph 5. is replaced with the following:
5. For custom parts or equipment is limited to the actual cash value of the custom parts or equipment, not to
    exceed the actual cash value of the vehicle.
CONDITIONS
4. ACTION AGAINST US
    The following paragraph is added:
    If we retain salvage, we have no duty to preserve or otherwise retain the salvage for any purpose, including as
    evidence for any civil or criminal proceeding. If you ask us immediately after a loss to preserve the salvage for
    inspection, we will do so for a period not to exceed 30 days. You may purchase the salvage from us if you wish.
Condition 10. Assignment is added:
10. ASSIGNMENT
    With respect to Section !li, Physical Damage Coverages, an Assignment of interest under this policy will not bind
    us without our consent. Any nonconforming assignment shall be void and invalid. Moreover, the assignee of a
    nonconforming assignment shall acquire no rights under this contract and we shall not recognize any such
    assignment.
SECTION IV - UNINSURED MOTORISTS AND UNDERINSURED MOTORISTS COVERAGE
EXCLUSIONS
When Section ÎV Does Not Apply
Exclusion 2. is replaced as follows:
2. Bodily injury to an insured while occupying or through being struck by an uninsured motor vehicle or
    underinsured motor vehicle owned or operated by an insured or a relative is not covered, except when the
    injured insured's vehicle is being operated, or caused to be operated, by a person without the injured insured's
    consent in connection with crimina! activity that has been documented in a police report and that the injured
    insured is not a party to.


A-54-CA (07-11)     Page 3 of 4                Policy Number:
   Case 2:21-cv-03694-JAK-SK Document 1-1 Filed 04/30/21 Page 28 of 42 Page ID #:32

    The following exclusions are added:
7. Bodily injury that results from nuclear exposure or explosion including resulting fire, radiation or
    contamination is not covered.
8. Bodily injury that results from bio-chemicai attack or exposure to bio-chemical agents released as an act of
    terrorism is not covered.
9. This coverage does not apply to any liability assumed under any contract or agreement.
10. There is no coverage for bodily injury or properly damage sustained by an insured while operating or
    occupying a motor vehicle owned by or availabie for the regular use of you or any relative and which is not
     insured under the liability coverage of this policy.
11. There is no coverage under this Section for any person or organization while any motor vehicle is operated,
    maintained or used as part of personal vehicle sharing facilitated by a personal vehicle sharing program.
LIMITS OF UABiLITY
Paragraph 4. is replaced as follows:
4. Underinsured Motorists Coverage does not apply to any bodily injury until the limits of bodily injury liability
    policies applicable to all insured autos causing the injury have been exhausted by payment of judgments or
    settlements, and proof of such is submitted to us.
CONDITIONS
Condition 3. is replaced as follows:
3. CLAIMS NOT SETTLED WITHIN TWO YEARS OF DATE OF ACCIDENT
    California law provides that any bodily injury claim for uninsured/underinsured benefits provided by this policy
    expires two years after the accident unless one of the following actions is taken within two years from the date of
    the accident:
    (a) Suit is filed for bodily injury against the uninsured motorist in a court of competent jurisdiction,
    (b) Agreement is reached with us as to the amount due under the policy, or
    (c) We are notified in writing, by certified mail, return receipt requested, that formal arbitration is demanded.
    if one of these events does not occur within two years following the date of the accident, we will not be liable for
    any further uninsured/underinsured benefits or claims based upon injuries sustained in the accident.
SECTION V - GENERAL CONATIONS
Condition 4. is replaced as follows:
4. ASSIGNMENT
     Your rights and duties under this policy may not be assigned without our written consent. If you die, this policy
    will cover your surviving spouse if covered under the policy prior io your death. Until the expiration of the policy
    term, we will also cover:
    (a) The executor or administrator of yoor estate, but onfy while operating an owned auto and while acting within
         the scope of his duties; and
    (b) Any person having proper custody of and operating the owned auto, as an insured, until the appointment
         and qualification of the executor or administrator of your estate.
    Condition 8. is replaced as follows:
8. CANCELLATION BY US IS LIMITED
    We wiil not cancel except for any of the foliowing reasons:
    (a) Nonpayment of premium;
    (b) Fraud or material misrepresentation affecting the policy or insured,
    (c) A substantial increase in the hazard insured against.
The following condition is added:
17. CHOICE OF LAW
    The policy and any amendment(s) and endorsement(s) are to be interpreted pursuant to the laws of the state of
    California.
 We affirm this amendment.




             r成反요—，-                                                            O.M. Nicely
             W.C.E. Robinson                                                    President
                Secretary

A-54-CA (07-11)   Page 4 of 4               Policy Number:
   Case 2:21-cv-03694-JAK-SK Document 1-1 Filed 04/30/21 Page 29 of 42 Page ID #:33


GEICO                                                            AUTOMOBILE POLICY AMENDMENT
Policy Number:                                                    RENTAL REIMBURSEMENT AMENDMENT


We agree with you that the policy is amended as follows:
SECTION fit - PHYSICAL DAMAGE COVERAGES
The following coverage is added:
     Coverage-Rental Reimbursement
When there is a loss to an owned auto for which a specific premium charge indicates that rental reimbursement
coverage is afforded:
We will reimburse the insured toward costs the insured incurs to rent an auto. Reimbursement will not exceed the limits
described in the declarations and payment will be limited to a reasonable and necessary period of time required to repair
or replace the owned auto. This coverage applies only if:
     1. The owned auto is withdrawn from use for more than 24 consecutive hours, and
     2. The /oss to the owned auto is covered under comprehensive or coliision coverage of this policy.
When there is a total theft of the entire auto, we will reimburse the insured toward costs the insured incurs to rent an
auto, subject to the following limitations:
         This coverage will reimburse the insured for reasonable rental expenses beginning 48 hours after a theft of the
         entire vehicle covered under the comprehensive coverage of this policy; and
     2. This coverage may be used to reimburse reasonable rental expenses in excess of those provided by Section ill
         of the policy if and to the extent the coverage limits under rental reimbursement exceed those provided in
         Section Ml of the poiicy. In that event, the amount payable under this amendment is the amount by which this
         coverage exceeds those described in Section It! of the policy; and
     3. Subject to number 2 above, in no event shall the total amount payable under boih this coverage and the
         supplemental coverage in Section lit of the poiicy exceed the daily limit of coverage provided by this amendment.
Reimbursement for rental charges shall end the earliest of when the owned auto has been:
    1. Returned to you,
    2. Repaired;
    3. Replaced; or
    4. if the owned auto is deemed by us to be a tota! loss, then seventy two (72) hours after we pay the applicable
       limit of liability under Section III,
No deductible applies to this coverage.
The coverage provided by this amendment is subject to all the provisions and conditions of SECTION Hi of the poHcy.

The COMPANY affirms this amendment.




                                 —一

                    W. C. E. Robinson                                               William E. Roberts
                        Secretary                                                         President




A-431 (08-06)
     Case 2:21-cv-03694-JAK-SK Document 1-1 Filed 04/30/21 Page 30 of 42 Page ID #:34


GEICO                                                          AUTOMOBILE POLICY
Policy Number:                                                 AMENDMENT
                                                               COLLISION DEDUCTIBLE WAIVER

Under Section III Physical Damage Coverages:                   b.   the uninsured motor vehicle is identified by license
                                                                    number; and
We agree with j/Ou that under Collision Coverage, item 1
is amended by adding the following sentence:                   c‘   the insured or someone on his behalf reports the ac-
                                                                    cident to us within ten business days; and
No deductible applies to CoUision loss caused by actual
direct physical contact with an uninsured motor vehicle        d.   the insured is legally entitled to recover from the
as defined in your policy provided:                                 uninsured motorist.

a.    the owner or operator of the uninsured motor vehicle
      is identified; or

THE COMPANY affirms this amendment.




                   J. C. Stewart                                                                O. M, Nicely
                      Secretary                    GEICO indemnity Company                       President

CRA-343-C (8-Ö7)
   Case 2:21-cv-03694-JAK-SK Document 1-1 Filed 04/30/21 Page 31 of 42 Page ID #:35




                                                             ENDORSEMENT
                                                      LOSS PAYABLE CLAUSE
The Policy Number and Effective Date Heed be completed only when this endorsement is IssuckI subsequent to preparation of the policy.

                                                                                              Policy Number

                                                                                              Effective Date


Any claim under the Physical Damage Coverages of the policy will be paid jointly to the insured and the Lienholder in the
Declarations.
The Lienholder must notify us if he becomes aware of any increased hazard or change of ownership of the auto or he will
lose all of his rights under this policy.
If the insured fails to file with us a Proof of Loss within 91 days after the loss, the Lienholder must do so within the follow­
ing 60 days. The policy provisions on time of payment, appraisal and the right to sue us applies both to the Lienholder and
the insured. We may settle a claim at our option by separate payment to the insured and the Lionholder.
Whenever we pay the Lienholder, we shall be subrogated to the Lienholder's rights of recovery to the extent of the payment.
If the policy is in effect as to the Lienholder but has been canceled as to the insured, the Lienholder must assign the loan to
us if we ask and we pay the full amount due.
We will mail notice to the Lienholder at least 10 days before we cancel his interest in the policy.

This endorsement forais a part of your policy. It is effective at 12:01 A.M, standard time at your address on the effective
date shown above.


                                               RETAIN THIS COPY FOR YOUR RECORDS




                                                                                      Countersigned by Authorized Representative


UE-316-C (4-92)
   Case 2:21-cv-03694-JAK-SK Document 1-1 Filed 04/30/21 Page 32 of 42 Page ID #:36

The following definitions are added:
14. Personal vehicle sharing program means a business, organization, network or group facilitating the sharing of
    private passenger vehicles for use by individuals or businesses.
15. Ride-sharing means the use of any vehicle by any driver in connection with a transportation network company
    from the time a driver logs on to or signs in to any computer or digital application or platform that connects or
    matches driver(s) with passenger(s) until the time a driver logs out of or signs off of any such application or platform,
    including while en route to pick up passenger(s) and while transporting passenger(s).
16. Transportation network company means a company or organization facilitating and/or providing transportation
    services using a computer or digital application or platform to connect or match passengers with drivers for
    compensation or a fee.
ADDITIONAL PAYMENTS WE WILL MAKE UNDER THE LIABILITY COVERAGES
Item 3. is revised as follows:
3. interest calculated on that part of a judgment that is within our limit of liability and accruing:
    (a) Before the judgment, where owed by law, and until we pay, offer to pay or deposit in court the amount due under
         this coverage;
    (b) After the judgment, and until we pay, offer to pay or deposit in court, the amount due under this coverage.
After Item 5, the following sentence is added:
6. We will upon request by an insured, provide reimbursement for the following items:
items 6., 7., and 8, are renumbered and revised as follows:
    (a) Costs incurred by any insured for first aid to others at the time of an accident involving an owned auto or
         non-owned auto.
    (b) Loss of earnings up to $50 a day, but not other income, if we request an insured to attend hearings and triais.
    (c) Alt reasonable costs incurred by an insured at our request.
EXCLUSIONS
When Section I Does Not Apply
The first two paragraphs are revised as follows:
We will not pay damages if any one of the following exclusions 1. through 19. applies.
We will neither pay damages nor defend any suit for damages if one or more of exclusions 1. through 6., 10., or 14.
through 22. applies.
The following exclusion is revised:
2. Section i does not apply to any vehicle:
    (a) used to carry persons or property for compensation or a fee, including but not limited to the delivery of
         food or any other products; or
    (b) white being used for ride-sharing.
    However, a vehicle used in an ordinary car pool is covered.
The following exclusions are added:
14. Bodily injury or property damage that results from nuclear exposure or explosion including resulting fire, radiation or
    contamination is not covered.
15. Bodily injury or property damage that results from bio-chemical attack or exposure to bio-chemical agents released
    as a result of an act of terrorism is not covered.
16. We do not cover any liability assumed under any contract or agreement.
17. We do not cover bodily injury or property damage that results from the operation of a non-owned auto or
    temporary substitute auto that is designed for use principally off public roads that is not registered for use on public
    roads.
18. There is no coverage under this Section for any person or organization while any motor vehicle is operated,
    maintained or used as part of personal vehicle sharing facilitated by a personal vehicle sharing program,
19. There is no coverage for bodily injury or property damage caused by a motor vehicle driven in or preparing for any
    racing, speed or demolition con貧est or stunting activity of any nature, whether or not prearranged or organized.
20. There is no coverage for bodily injury or property damage arising or resulting from the operation or use of a motor
    vehicle on a track designed primarily for racing or high speed driving. This does not appiy if the motor vehicle is
    being used in connection with an activity other than racing, high speed driving or any competitive driving.
21. Section I does not apply to any vehicle, or series of vehicles, leased by you or a relative for less than six months
    unless the vehicle is described, and a premium charge is shown for the vehicle for this coverage, in the declarations
    of this policy.
22. Section I does not appiy to any vehicle, or series of vehicles, regularly rented by you or a relative on a daily, weekly
    or monthly basis unless the vehicle is described, and a premium charge is shown for the vehicle for this coverage, in
    the declarations of this policy.



A54CA (04-18) Page 2 of 7                      Policy Number:
   Case 2:21-cv-03694-JAK-SK Document 1-1 Filed 04/30/21 Page 33 of 42 Page ID #:37


GEICO                      ft)
                                                              Automobile Policy Amendment
                                                              California

 Policy Number:

Your policy is amended as follows:
SECTION I - LiABtLITY COVERAGES
 DEFINITIONS
 The following definitions are revised as follows:
 I. Auto business means the business of selling, repairing, renting, leasing, brokering, servicing, storing, transporting or
     parking of autos.
 3. Farm auto means a truck type vehicle wkh a gross vehicle weight of 10,000 pounds or less, not used for commercial
     purposes other than farming.
5. Non-owned auto means an automobile or trailer not owned by or furnished for the regular use of either you or a
     relative, other than a temporary substitute auto. An auto rented or leased for more than 30 days will be considered
     as furnished for regular use.
     A non-owned auto does not inciude:
     a) any automobile rented or leased by you or a relative for the purpose of providing ride-sharing services. An
          automobile is considered to have been rented or leased for the purpose of providing ride-sharing services,
          whether actually used for ride-sharing or not, if the rental or lease agreement specifically allows the automobile
          to be used for ride-sharing with a transportation network company , or
     b) any automobile rented or leased by you or a relative which is registered for use for ride-sharing with a
          transportation network company; or
     c) any automobile rented or (eased by you or a relative which is approved for use for ride-sharing by a
          transportation network company: or
    d) any automobile rented or leased by you or a relative which displays an exterior marking that identifies the
          automobile as a vehicle for hire.
6. Owned auto means:
    a) a vehicle described in this policy for which a premium charge is shown for these coverages;
    b) a trailer owned by you,
    c) a private passenger auto, farm auto, or utility auto, ownership of which you acquire during the policy period
         or for which you enter into a lease during ihe poiicy period for six months or more, if:
         (i) it replaces an owned auto as defined in a) above; or
         (ii) we insured all private passenger autos, farm autos and utility autos owned or leased by you on the date
              of the acquisition
         and you ask us to add it to the policy no more than 30 days later;
    d) a temporary substitute auto.
9. Temporary substitute auto means an automobile or trailer, not owned by you, temporarily used with the
    permission of the owner This vehicle musí be used as a substitute for the owned auto or trailer when withdrawn
    from norma! use because of its breakdown, repair, servicing, loss or destruction.
    A temporary substitute auto does not include:
    a) any automobile rented or leased by you or a relative for the purpose of providing ride-sharing services. An
         automobile is considered to have been rented or leased for the purpose of providing ride-sharing services,
         whether actually used for ride-sharing or not, if the rental or lease agreement specificaiiy allows the automobile
         to be used for ride-sharing with a transportation network company; or
    b) any automobile rented or leased by you or a relative which is registered for use for ride-sharing with a
         transportation network company ： or
    c) any automobile rented or leased by you or a relative which is approved for use for ride-sharing by a
         transportation network company , or
    d) any automobile rented or ieased by you or a relative which displays an exterior marking that identifies the
         automobile as a vehicle for hire.
II. Utility auto means a vehicle, other than a farm auto, with a gross vehicie weight of 10,000 pounds or less of the
    pick-up body, van or panel truck type not used for commercial purposes.
13. You and your means the named insured shown in the declarations or his or her spouse or registered domestic
    partner if a resident of the same household.


A54CA(04-18) Pagel of7                        Policy Number
Case 2:21-cv-03694-JAK-SK Document 1-1 Filed 04/30/21 Page 34 of 42 Page ID #:38




                                           AFFIDAVIT


                    I,Josalynn Sanchezx            Claims      Coverage        Underwriter        of

            Gteico Indenraity Company,             a corporation organized and existing

            under the laws of the state of Maryland/ do hereby certify that

            the attached Policy Declaration sheet was printed                         from records

            retained in our computer data files.                  The specimen amendments.

            endorsements,       and    policy       contract     are    standard       forms    with

            information particular to this policy.                     Attached is a copy of

            policy     contract        number        4361-04-13-22        in    the      name     of

            SUSIE    GAZAZYAN    for    New Policy          effective    02-08-19,      issued    on

            01-05-19 and in effect on 02-10-19.




                                                               ^口—一，〆之
                                                             Josalynn Sanchez
                                                             Claims Coverage Underwriter




                                  Genera! Page 2
Case 2:21-cv-03694-JAK-SK Document 1-1 Filed 04/30/21 Page 35 of 42 Page ID #:39


  0511404980101055
  Tuesday, June 04, 2019




                               Genera) Page I
Case 2:21-cv-03694-JAK-SK Document 1-1 Filed 04/30/21 Page 36 of 42 Page ID #:40




                            EXHIBIT B
             Case
                NIA
                    2:21-cv-03694-JAK-SK Document 1-1 Filed 04/30/21 Page 37 of 42 Page ID #:41
                      .IFORNIA HIGHWAY PATROL
                                                                                                                                                NOTE CHP 180 IS FURNISHED TO ALL PEACE
                      "PORT                                                                                                                     OFFICERS BY THE CALIFORNIA HIGHWAY PATROL
                        06) OPI 062
                                                   LOCATION CODE DATE/TIME OF REPORT NOTICE OF STORED VEHICLE                                 FILE NO
                      시ice Department                  1942                          DELIVERED PERSONALLY
                                                                          02/10/2019 1300                                                     190906013
           , GW타) /STOLEN FROM                                         ODOMETER READING             VIN CLEAR IN SVS^ 、/ YES            NO DATE / TIME DISPATCHED NOTIFIEDp-OG NO
  S.I54 Gault St              RD 0914                                              85k              LIC CLEAR IN SVS?、J YES             NO     02/10/2019                    1319          N5751
Yl AR     MAKli                       MODEL                            BODY TYPE                    COLOR                LICENSE NO                             ONE MONTH/YEAR                    STATE

2013       Merz                       GL450                               4dr                       Blk                  7XPW079                                TWO       02/20                   CA
VlrHICLL IDENTIFICATION NO                                                                          ENGINE NO                                VALUATION BY             OFFICER         OWNER

 4[j」gjg」上丄丄L으丄M으丄으」스!11618141717   REGISTERED OWNER
                                                                                                                                                   0-300

                                                                                                                                         LEGAL OWNER
                                                                                                                                                                301-4000      4001 +


                                                                                                        SAME AS R/O

            Susie Gazazyan                                                                                Ally Fncl
            15154 Gault St                                                                                P.O. Box 8128
            Van Nuys Ca 91405                                                                             Cockeysville M_D2_1_030

         STORED                                    IMPOUNDED                                        RELEASED                                        RECOVERED - VEHICLE / COMPONENT
TOWING / STORAGE CONCERN (NAME. ADDRESS. PHONE)                                                                                               STORAGE AUTHORITY / REASON


ÏOWED TO/STORED AT                                                        AIRBAG^                                           DRIVEABLE^                                                   VIN SWITCH타)9

                                                                                 YES           NO                    2            YES               NO             JUNK         UNK         YES        NO

        CONDITION              YES NO           ITEMS            YES   NO             ITEMS           YES   NO           ITEMS           YES       NO      TIRES/WHEELS                   CONDITION
WRr^CKFJ)_ _ _ _ _ _ _ _                   SEAT (FRONT)                         REGISTRATION                     CAMPER                                  LEFT FRONT
HUKNI I) HULK per 431(c) VC                FRONT (REAR)                        ALT / GENERATION                  VESSEL AS LOAD                            RIGHT FRONT
VANDALIZED        —                        RADIO                                BATTERY                          FIREARMS                                  LEFT REAR
I NG / TRANS STRIP                        lAPE DECK                             DIFFERENTIAL                     OTHER                                     RIGHT REAR
MISC PARTS STRIP                           TAPES                                TRANSMISSION                                                               SPARE

BODY MFTAL STRIP                          OTHER RADIO                           AUTOMATIC                                                                  HUB CAPS

SURGICAL STRIP per 431(b) VC              IGNITION KEY                          MANUAL                                                                     SPECIAL WHEELS
REl.FASE VEHICLE TO            R/O OR AGI三N I       AGENCY HOLD                  22850.3 VC         GARAGE PRINCIPAL / AGENT STORING VEHICLE                                          DATE / TIME



NAMI： 아 에RSON / AGENCY AUTHORIZING RELEASE              I D NO                 DATE                 CERTIFICATION I. THE UNDERSIGNED. DO HEREBY CERTIFY THAT I AM LEGALLY
                                                                                                    AUTHORIZED AND ENTITLED TO TAKE POSSESION OF THE ABOVE DESCRIBf：!) VtHICLF

SIGNATURE OF PERSON AUTHORIZING RELEASE                                                             SIGNATURE OF PERSON TAKING POSSESION



          STOLEN VEHICLE / COMPONENT                                               EMBEZZELED VEHICLE                                                   PLATE(S) REPORT

DA Œ / TIMF Of OCCURRENCE                                DATE / TIME REPORTED                       NAMI： OF REPORTING PARTY ÍR/P)                                          DRIVER LICENSli NO / STATE

 02/10/2019                          0230                02/10/2019                     1300        Susie Gazazyan______                                                     B5319415             CA
LAST DRIVER OF VEHICLE                                   DATE / TIME                                ADDRESS OF R/P                                                          TELEPHONE OF R/P

 Susie Gazazyan                                         02/10/2019                     0230          15154 Gault St                                                               (818) 799-7531
I CERTIFY OR DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF                                     SIGNATURE OF PERSON MAKING REPORT
THE STATE OF CALIFORNIA THAT THE FOREGOING IS TRUE AND CORRECT

                                                                                     REMARKS
                                                                   [LIST PROPERTY. TOOLS. VEHICLE DAMAGE, ARRESTS]
DRIVER S NAMÍ                                           ARRESTED/SECTION?                           REPORTED BY                         CARGO I TYPE*?                      VALUE $
                                                             YES                                                                             YES           NO                     BILL OF LADING ATTACHED
                                                                          NO

 Inc#190210000285




                                                                                                                              O   I야：卜十 D히놋
        FRONI
                      병 m                  LEFT SIDE
                                                        ⑬--⑩                                  RIGHT SIPE
                                                                                                            參’
                                                                                                                                         L- i 비


                                                                                                                                             REAR
                                                                                                                                                    厂J


                                                                                                                                                                                      TOP
SIGNAIURl OFUCRR IAKING REPORT                                   If) NO               SUPERVISOR                         REQUIRED NOTICES StN! TO REGISTERED                       YES    DATE NOTIFII D

 C〆"V乙다，广                                                        30947                                                   AND LEGAL OWNERS PER 220Î52 VC?
                                                                                                                                                                                    NO

OSP 06 99691                                                                                                                                                                                      c180 c06 frp
Case 2:21-cv-03694-JAK-SK Document 1-1 Filed 04/30/21 Page 38 of 42 Page ID #:42




                            EXHIBIT C
            Case 2:21-cv-03694-JAK-SK Document 1-1 Filed 04/30/21 Page 39 of 42 Page ID #:43
STATE OF CALIFORNIA
DEPARTMENT OF CALIFORNIA HIGHWAY PATROL
                                                                                                                                                 NOTE CHP 180 IS FURNISHED TO ALL PEACE
VEHICLE REPORT                                                                                                                                   OFFICERS BY THE CALIFORNIA HIGHWAY PATROL

CHP 180 (Rev. 7-15) OPI 061 근괴
REPORTING DEPARTMENT                                LOCATION CODE DATE / TIME OF REPORT NOTICE OF STORED VEHICLE                               FILE NO



LOCATION TOWED / STOLEN FROM
                                                                                        DELIVERED PERSONALLY

                                                                         ODOMETER READING            VIN CLEAR IN SVS?
                                                                                                                                   □
                                                                                                                           ]YES □ NO           DATE/TIME DISPATCH NOTIFIED            LOG NO
                                                                                                     LIC. CLEAR IN SVS?    ]YES □ NO
YEAR        MAKE                      MODEL                              BODY TYPE                   COLOR                 LICENSE NO                     匚] ONE    MONTH/YEAR             STATE

                                                                                                                                                          口 TWO
VEHICLE IDENTIFICATION NO                                                                            ENGINE NO                                 VALUATION BY      □ OFFICER 口 OWNER
                                                                                                                                               口 0-500     口 501-4000 口 4001+        口 $

                                      REGISTERED OWNER
                                                                                                     「t] SAME AS R/O                     LEGAL OWNER




       □   STORED                              □   IMPOUNDED                                    □    RELEASED                                  □ RECOVERED - VEHICLE / COMPONENT
 ÏOWING / STORAGE CONCERN (NAME, ADDRESS, PHONE)                                                                                                                    STORAGE AUTHORITY / REASON



REASON FOR STOP                                                            AIRBAG?                                           DRIVEABLE^                                            VIN SWITCHED?

                                                                           i     YES      □ NO       □1           □2         □ YES       Q NO            Q JUNK    □ UNK          |口 YES       口 NO
           CONDITION            YES   NO        ITEMS          YES      NO              ITEMS        YES     NO           ITEMS          YES    NO        TIRES/WHEELS            .CONDITION
WRECKED                                    SEAT (FRONT)                          REGISTRATION                     CAMPER                              LEFT FRONT
BURNED HULK per 431(c) CVC                 SEAT(REAR)                            ALT /GENERATOR                   VESSEL AS LOAD                      RIGHT FRONT
VANDALIZED                                 RADIO                                 BATTERY                          FIREARMS                            LEFT REAR
ENG / TRANS STRIP                          TAPE DECK                             DIFFERENTIAL                     OTHER                               RIGHT REAR
MISC. PARTS STRIP                          TAPES                                 TRANSMISSION                                                         SPARE
BODY METAL STRIP                           OTHER RADIO                           AUTOMATIC                                                            HUB CAPS
SURGICAL STRIP par 431(b) CVC              IGNITION KEY                          MANUAL                                                               SPECIAL WHEELS
RELEASE VEHICLE TO
                         □   R/O OR AGENT
                                               □   AGENCY HOLD
                                                                       □       22850 3 CVC           GARAGE PRINCIPAL/AGENT STORING VEHICLE (SIGNATURE)                            DATE/TIME


NAME OF PERSON / AGENCY AUTHORIZING RELEASE               ID NO.                 DATE                CERTIFICATION I, THE UNDERSIGNED. DO HEREBY CERTIFY THAT I AM LEGALLY
                                                                                                     AUTHORIZED AND ENTITLED TO TAKE POSSESSION OF THE ABOVE DESCRIBED VEHICLE.

SIGNATURE OF PERSON AUTHORIZING RELEASE                                                              SIGNATURE OF PERSON TAKING POSSESSION




       □   STOLEN VEHICLE I COMPONENT                                      □ EMBEZZLED VEHICLE                                                 □ PLATE(S) REPORT
DATE / TIME OF OCCURRENCE                              DATE I TIME REPORTED                          NAME OF REPORTING PARTY (RIP)                                    DRIVER LICENSE NO / STATE



LAST DRIVER OF VEHICLE                                 DATE / TIME                                   ADDRESS OF R/P                                                   TELEPHONE OF R/P


                                                                                                     SIGNATURE OF PERSON MAKING REPORT
I CERTIFY OR DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF
THE STATE OF CALIFORNIA THAT THE FOREGOING IS TRUE AND CORRECT

                                                                                                REMARKS
                                                                      [LIST PROPERTY TOOLS. VEHICLE DAMAGE. ARRESTS)

DRIVER'S NAME                                       ARRESTED/SECTION?                                REPORTED BY                        CARGO/TYPE?                   VALUE $

                                                    □ YES          □ NO                                                              □ YES           □ NO            □   BILL OF LANDING ATTACHED




                                           Ö




           FRONT
SIGNATURE OF OFFICER TAKING REPORT
                                           LEFT SIDE
                                                                     ID NO
                                                                                                RIGHT SIDE
                                                                                        SUPERVISOR
                                                                                                                                         REAR
                                                                                                                                                     ÏÙ
                                                                                                                                                                         C：J )  TOP
                                                                                                                                                                                   DATE NOTIFIED
                                                                                                                       REQUIRED NOTICES SENT TO REGISTERED □ YES
                                                                                                                       AND LEGAL OWNERS PER 22852 CVC?               □ NO

                                                                        An Inlcrnalionally Accrec/itecl Agency                                                                        Chp180_0715pdf
Case 2:21-cv-03694-JAK-SK Document 1-1 Filed 04/30/21 Page 40 of 42 Page ID #:44




                           EXHIBIT D
Case 2:21-cv-03694-JAK-SK Document 1-1 Filed 04/30/21 Page 41 of 42 Page ID #:45

       GEICO®                                         GEICO Indemnity Company
          geico.com

       Attn: Region IV Claims, PO Box 509119
       San Diego, CA 92150-9914




                                                                                          10/07/2019



       Susie Gazazyan
       39123 Dunbar St
       Palmdale, CA 93551-4928                                                                               ......
                                                                                                             '°
                                                                                                             "'g
                                                                                                             g
                                                                                                             ::;
                                                                                                             ...
                                                                                                             N

                                                                                                             ~
                                                                                                             g
                                                                                                             0

                                                                                                             ~
       Company Name:                 GEICO Indemnity Company                                                 0
                                                                                                             0

       Claim Number:                 051140498 0101 055                                                      g
                                                                                                             g
       Loss Date:                    Sunday, February 10, 2019                                               ::;
                                                                                                             g
       Policyholder:                 Susie Gazazyan                                                          0
                                                                                                             0
                                                                                                             0
                                                                                                             0
                                                                                                             0




       Dear Susie Gazazyan,

      With respect to the theft of your 2013 Mercedes Benz GL450 that occurred on 02/10/2019,
      GEICO Indemnity Company hereby disclaims and/or denies any and all liability or obligation
      to you and to others under the policy number 4361041322 issued to you .


      This disclaimer and/or denial is made because we have not been able to complete our
      investigation due to your failure to cooperate with our investigation . As of the date of this
      letter, we have not received your key fob that is needed to complete our key lock and
      ignition analysis, nor your complete bank records. Therefore, there is no coverage for this
      loss.


      According to your California Family Automobile Policy Contract, Section Ill - Physical
      Damage Coverages, Conditions #3, it states:


      3. ASSISTANCE AND COOPERATION OF THE INSURED

               The insured will cooperate and assist us, if requested:

                      (a) in the investigation of the loss;
                      (b) in making settlements ;
                      (c) in the conduct of suits;
                      (d) in enforcing any right of subrogation against and legally responsible perso n or
                      organization;
                      (e) at trials and hearings;

    EC0020 (1/2007)
Case 2:21-cv-03694-JAK-SK Document 1-1 Filed 04/30/21 Page 42 of 42 Page ID #:46
                     (f) in securing and giving evidence; and
                     (g) by obtaining the attendance of witnesses


       Sincerely,


       Julie Paris
       858-762-8445
       Claims Department


       We are required under section 2695. 7(b)(3) of the Unfair Claims Settlement Practices
       Regulations to provide the following notice:

      If you believe that your claim has been wrongfully denied or rejected, you also have the right
      to have the California Department of Insurance review this matter. The Department of
      Insurance is located at 300 South Spring Street, Los Angeles, CA 90013 , telephone number
      1-800-927-4357.
